OPINION

Per Curiam:

While Russell Gutting was in jail, Circus-Circus, Inc., a Clark County casino, by writ of attachment impounded $6,700.00 in Circus-Circus, Inc., casino chips which had been seized by the sheriff’s department when he was booked *37for allegedly committing an offense. Gutting sought release of the chips by writ of mandamus to direct the court to order release of the chips on the ground that goods in the custody of the sheriff’s department cannot be attached. He appeals from the denial of the petition for mandamus.
The writ of mandamus lies only when there is no “plain, speedy and adequate remedy in the ordinary course of law.” NRS 34.170. Petitioner can seek to remove the attachment by motion under NRS 31.200. He therefore has an adequate remedy at law.
The denial of the petition for a writ of mandamus is affirmed.